Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CPR 1.114, including the fee set forth in 37 CPR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CPR 1.114, and the fee set forth in 37 CPR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR l.114.  Applicant's submission filed on May 17, 2022 has been entered.
Status of Claims
	Claims 2-17 are original or were previously presented.  Claims 1 is currently amended.  Claims 1-17 are pending and have been fully considered.  All claims are drawn to an apparatus.
Status of Previous Objections / Rejections
Examiner withdraws the previous Specification and 35 USC §103 rejections in view of amendments to the claims, Applicant's remarks and a careful reconsideration of the objections/rejections.
Response to Amendment
In their reply dated May 17, 2022, Applicant made certain claim amendments to address one or more objections, rejections, statements and/or claim interpretations of the prior Office action (OA) and in view of a related Examiner interview.  See Interview Summary dated April 27, 2022.  The amendments further clarify the structure of the filter.  Applicant also amended the title.
Allowable Subject Matter
Claims 1-17 are allowed.  Claims 1 is independent and is as follows:  
Claim 1:	A fuel water separator filter, comprising: 
an outer filter with a bottom endplate; and 
an inner filter at least partially disposed within and secured to the outer filter, the outer filter and the inner filter combined providing a plurality of water separating layers, 
wherein the inner filter comprises: 
a first sealing region positioned on an exterior of the inner filter, the exterior of the inner filter disposed at least partially outside of the outer filter, the first sealing region of the inner filter configured to produce a seal with a surface of a filter housing, 
a second sealing region configured to contact a sealing surface of a standpipe structure to produce a seal between the inner filter and the standpipe structure, and 
a third sealing region configured to produce a seal between the inner filter and the bottom endplate of the outer filter.
The following is an examiner’s statement of reasons for allowance:  
Examiner previously applied the combination of Jiang and Wells as the closest prior art of record.  With the current claim amendments and the recited clarified filter structure, claim 1 distinguishes over these references with respect to the recited specifically arranged sealing regions or seal configurations.  That is, the prior art of record fails to disclose, singly or in combination, or to render obvious, all the limitations of the recited claims.
Moreover upon reconsideration of the application including the clarified claims with the additional recited structure, it appears that no other prior art of record or any newly found art, discloses or reasonably suggests a fuel water separator filter with an improved sealing arrangement with a structure substantially as described in the currently amended independent claim 1.  
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/